Case 3:19-cv-01120-JAH-MSB Document 52 Filed 07/02/20 PageID.216 Page 1 of 2




  1
  2
  3
  4
  5
  6
  7
  8                                UNITED STATES DISTRICT COURT
  9                              SOUTHERN DISTRICT OF CALIFORNIA
 10
 11 ISMAEL ROMO, JR.,                              Case No. 19cv1120-JAH (MSB)
 12                         Plaintiff,
                                                   ORDER GRANTING FOURTH JOINT
 13             v.                                 MOTION TO AMEND SCHEDULING
                                                   ORDER [ECF NO. 51]
 14 COSTCO WHOLESALE CORPORATION,
      et al.,
 15
                            Defendants.
 16
 17
                The parties filed a “Fourth Joint Motion to Amend Scheduling Order” on July
 18
      2, 2020. (ECF No. 51.) Plaintiff’s counsel explains in her declaration that, the
 19
      deposition transcripts of all of Plaintiff’s treating healthcare provides have not yet
 20
      been received for review by the Parties’ experts. (ECF No. 51-1 at 8.) Furthermore,
 21
      one of Plaintiff’s experts requested a one-week extension of time within which to
 22
      complete his report due to a conflict. (Id. at 9). Despite their diligence, and
 23
      considering the need for additional time to prepare and serve initial expert
 24
      designations and reports, rebuttal designations and reports, and complete expert
 25
      discovery, the Parties jointly request to continue the upcoming expert discovery
 26
      deadlines by approximately one to two weeks. Based on the foregoing, the Court
 27
      finds good cause and GRANTS the Joint Motion as follows:
 28


                                               1                      19cv1120-JAH (MSB)
Case 3:19-cv-01120-JAH-MSB Document 52 Filed 07/02/20 PageID.217 Page 2 of 2




  1       1.     The deadline for initial expert designations is extended from July 6,
  2 2020 to July 13, 2020.
  3       2.     The deadline for rebuttal expert designations is extended from July 20,
  4 2020 to August 3, 2020
  5       3.     The deadline for compliance with the disclosure provisions in Rule
  6 26(a)(2)(A) and (B) of the Federal Rules of Civil Procedure is extended from July 6,
  7 2020 to July 13, 2020.
  8       4.     The deadline for each party to supplement its disclosure regarding
  9 contradictory or rebuttal evidence under Fed. R. Civ. P. 26(a)(2)(D) is extended
 10 from July 20, 2020 to August 3, 2020.
 11       5.     The deadline to complete all expert discovery is extended from August
 12 21, 2020 to August 28, 2020.
 13        IT IS SO ORDERED.
 14 Dated: July 2, 2020
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28


                                            2                      19cv1120-JAH (MSB)
